REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, teach or suggest the specific silver diammine hydroxide as the metallic compound in the catalytic ink. The two most pertinent references are Atanassova et al (US 2008/0206616) and Millar et al (W02001030492). Atanassova teaches a catalytic ink composition comprising the same components as claimed, except Atanassova mentions silver-particle precursor compound among other precursors as the metallic component without specifying diammine silver hydroxide. Diamine silver as taught by Millar requires complicated electrolysis in an electrolytic cell in order to yield silver particles and thus would not have been suitable in the catalytic ink composition of Atanassova which simply requires a reducing air or reducing agent to yield the silver particles. Additionally, the diammine silver complex of Millar is employed for a very different purpose (i.e. for methanol oxidation to formaldehyde) than the purpose sought by Atanassova which is for a catalytic ink. Because of their diverse fields of endeavor, it would not have been obvious to employ the diamine silver complex of Miller in the composition of Atanassova.

Amendment to the Title:  In compliance with 37 CFR 1.72, the title has been changed as follows:
	CATALYTIC INK COMPRISING METALLIC MATERIAL MADE FROM DIAMMINESILVER HYDROXIDE, AND USES THEREOF.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 19, 2021
/HOA (Holly) LE/Primary Examiner, Art Unit 1788